DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 Claims 16-18 are hereby amended as follows:
------------------------------Claims 16-18 are hereby canceled--------------------------

Allowable Subject Matter
Applicants’ election filed 5/19/2021 has been entered and considered.  The Examiner agrees that Applicants’ elected claims overcome the art of record.   A search was conducted based on the amended claims, and no new art was found.  Thus, subject to the above Examiner’s Amendment, this application is hereby allowed.  
Claims 1-15 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
growing an upper n-type semiconductor layer over the first p-side nitride
semiconductor layer; forming a protective film over the upper n-type semiconductor layer, the protective film containing an element that functions as an n-type impurity for the upper n-type semiconductor layer; heating at least the upper n-type semiconductor layer and the protective film; at least partially removing the protective film to expose a surface of the upper n-type semiconductor layer; and forming a first p-side electrode on the exposed surface of the upper n-type semiconductor layer, as recited in claim 1 and similarly recited in claim 9. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898